Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claims 1-10 is the inclusion therein of the limitations of rotating a first wing lever to effect linear sliding movement of a first ink coupling of the print module away from the printhead cartridge; rotating a second wing lever to effect linear sliding movement of a second ink coupling of the print module away from the printhead cartridge; and removing the printhead cartridge from the print module, wherein the first and second wing levers each has an axis of rotation perpendicular to a direction of linear sliding movement of the first and second ink couplings. These limitations are neither suggested nor taught by the prior art of record, alone or in combination as claimed.
U.S. Patent Application Pub. No. 2007/0091152 A1 to Rademakers et al. (see claim 1) is considered to be the closest prior art which discloses a mounting structure for a printhead (14) having a contact surface and a coupling member (24) for connection to an ink supply line (¶ [0038]-[0039]; figs.1, 3, 5, 6), the mounting structure comprising a casing which defines a bay for accommodating the printhead therein, and a biasing mechanism (shown as two armed auxiliary lever 48; ¶ [0029]-[0030]) for biasing the printhead into engagement with the internal walls of the bay, the biasing mechanism including a latch member mounted on the casing and movable relative thereto between an open position which permits the printhead to be inserted into the bay, and a latched position where it secures the printhead in the bay, and a contact member adapted to exert a force against the contact surface of the printhead in the latched position, wherein a mating coupling member (64) of the ink supply line is mounted on the latch member so as to be brought into engagement with the coupling member of the printhead when the latch member is moved into the latched position.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 8:30AM – 5:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
	
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853